Case 17-27065        Doc 43     Filed 11/28/18     Entered 11/28/18 14:55:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-27065
         Joseph F Montgomery
         Jaime M Montgomery
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2017.

         2) The plan was confirmed on 01/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/30/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27065       Doc 43     Filed 11/28/18    Entered 11/28/18 14:55:33                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $4,493.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $4,493.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,810.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $256.09
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,066.09

 Attorney fees paid and disclosed by debtor:               $190.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured            NA       1,322.59         1,322.59           0.00       0.00
 BECKET & LEE LLP              Unsecured         581.00        581.45           581.45           0.00       0.00
 HS FINANCIAL GROUP            Unsecured      3,000.00       3,037.70         3,037.70           0.00       0.00
 HS FINANCIAL GROUP            Unsecured            NA       1,269.00         1,269.00           0.00       0.00
 HS FINANCIAL GROUP            Unsecured            NA       1,404.20         1,404.20           0.00       0.00
 JP MORGAN CHASE BANK NA       Secured       32,970.00         426.91           426.91        426.91        0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 PINNACLE CREDIT SERVICES LLC  Unsecured         555.00        555.57           555.57           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         806.00        805.72           805.72           0.00       0.00
 PRESENCE HEALTH               Unsecured            NA         172.82           172.82           0.00       0.00
 PRESENCE HEALTH               Unsecured            NA         386.17           386.17           0.00       0.00
 PRESENCE HEALTH               Unsecured            NA         824.55           824.55           0.00       0.00
 AT&T UVERSE/I C SYSTEM INC    Unsecured         190.00           NA               NA            0.00       0.00
 CAPITAL ONE AUTO FINANCE      Unsecured      4,410.00            NA               NA            0.00       0.00
 CDA/PONTIAC/FOREFRONT MANAGE Unsecured          171.00           NA               NA            0.00       0.00
 AT&T/CREDENCE RESOURCE MANA Unsecured           480.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HOSP Unsecured          371.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HOSP Unsecured          243.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HOSP Unsecured          159.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HEAL Unsecured           50.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HEAL Unsecured           50.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HEAL Unsecured           10.00           NA               NA            0.00       0.00
 UNIVERSITY OF ST FRANCIS      Unsecured           0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00             0.00           0.00       0.00
 US DEPARTMENT OF HOUSING & UR Secured             0.00          0.00             0.00           0.00       0.00
 VERIZON                       Unsecured            NA         268.60           268.60           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-27065        Doc 43      Filed 11/28/18     Entered 11/28/18 14:55:33              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $426.91            $426.91              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $426.91            $426.91              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,628.37                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $4,066.09
         Disbursements to Creditors                               $426.91

 TOTAL DISBURSEMENTS :                                                                       $4,493.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
